        Case 1:20-cv-01811-SKO Document 6 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH CREAR,                                      No. 2:20-cv-2472 DB P
12                       Petitioner,
13           v.                                         ORDER
14    WILLIAM BARR,
15                       Respondent.
16

17          Petitioner is a federal prisoner incarcerated at the United States Penitentiary in Atwater,

18   California. He is proceeding pro se and has filed an application for a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2241. In his application, petitioner challenges the calculation of his

20   sentence by claiming that he is entitled to credit for time served. Atwater is located in Merced

21   County, which is part of the Fresno Division of the United States District Court for the Eastern

22   District of California. See Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Therefore, this action will be transferred to the Fresno Division of the court.

26          Good cause appearing, IT IS HEREBY ORDERED that:

27          1. This action is transferred to the United States District Court for the Eastern District of

28   California sitting in Fresno; and
                                                        1
         Case 1:20-cv-01811-SKO Document 6 Filed 12/23/20 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                                United States District Court
 3                              Eastern District of California
                                2500 Tulare Street
 4                              Fresno, CA 93721
 5

 6   Dated: December 22, 2020

 7

 8

 9

10

11

12

13   DLB9
     DB/prisoner-habeas/crea2472.109
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
